Citation Nr: 1519214	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  13-19 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a left hip disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to December 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The record before the Board consists of the Veteran's paper claims file and electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

The Veteran seeks service connection for a left hip disorder due to service.  He claims that he injured his left hip in 1987 while on active duty when a large shipping container fell on him.  The Veteran asserts that his left hip injury was then aggravated by standing and walking on hard, concrete surfaces while working on the flight line during his subsequent years of service.  

Service personnel records indicate that the Veteran served as an aerospace propulsion craftsman in the U.S. Air Force for over 16 years.  His service treatment records are negative for evidence of any reported injuries, symptomatology, or abnormal clinical findings related to the left hip.  

In December 2010, the Veteran underwent a VA examination for his left hip, which revealed traumatic arthritis of the left hip, status postoperative total left hip arthroplasty.  However, the examiner did not provide an opinion as to whether the left hip disability is related to the Veteran's active service, and no effort has been undertaken since the examination to obtain an etiological opinion for the Veteran's left hip disorder.  The Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As the December 2010 VA examination report does not address the medical question at issue in this case, the Veteran must be afforded a new examination and a medical opinion obtained as to whether his diagnosed left hip disorder is related to his active service.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any outstanding treatment records pertinent to the Veteran's claim.

2.  Then, afford the Veteran a VA examination by a physician with sufficient expertise to determine the etiology of his claimed left hip disorder.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based upon the review of the Veteran's pertinent history and the examination results, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether there is a 50 percent or better probability that the left hip disorder originated during a period of active service or is otherwise etiologically related to the Veteran's active service.  In providing the requested opinion, the examiner must discuss and presume credible the Veteran's report of incurring a left hip injury in 1987 due to a large storage container falling on him and also consider his contention that the left hip disorder was aggravated by standing and walking on hard, concrete surfaces on the flight line for many years.  

The rationale for the opinion(s) must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.

3.  Undertake any other indicated development.

4.  Then, readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 
  
The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




